Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,848,330. 

U.S. Patent Application No. 17/101,422
U.S. Patent No. 10,848,330
Claim 2: A wireless end-user device comprising: a wireless modem configured to enable data communications to support a plurality of network service activities over a wireless network; and a processor configured to:
Claim 1. A wireless end-user device, comprising:
a plurality of wireless modems, each to perform data communication for Internet service activities over one or more wireless networks; and
one or more processors configured to:
classify each of the plurality of network service activities of the wireless end-user device into one of a plurality of categories including a controlled network service activity, a non-controlled network service activity, and a disallowed network service activity;
classify each of a plurality of wireless end-user device network service activities into one of a plurality of categories, the categories including
controlled network service activities,
disallowed network service activities, … and
non-controlled network service activities
disallow the data communications through the wireless modem when first one or more of the plurality of network service activities are classified as the disallowed network service activity:
disallowed network service activities, the classification of an activity as a disallowed network service activity, for at least some activities, based at least in part on a user-configurable setting for each of a plurality of wireless end-user device applications,
allow the data communications through the wireless modem when second one or more of the plurality of network service activities are classified as the non-controlled network service activity;
disallowed network service activities, the classification of an activity as a disallowed network service activity, for at least some activities, based at least in part on a user-configurable setting for each of a plurality of wireless end-user device applications,
and regulate the data communications through the wireless modem when third one or more of the plurality of network service activities are classified as the controlled network service activity;
regulate intermittent Internet data access for controlled network service activities, the intermittent Internet data access regulated by the one or more processors to coincide with temporally spaced times during which the one or more of the wireless modems are allowed by the wireless end-user device to connect to a wireless network,
wherein classifying the first one or more of the plurality of network service activities as the disallowed network service activity is based at least in pail on a lack of a user interaction with the wireless end-user device for a period of time.  

wherein classifying one or more of the wireless end-user device network service activities into at least one of a controlled network service activity category and a disallowed network service activity category is based at least in part on one or more of wireless end-user device inactivity, lack of user interaction with the wireless end-user device, or lack of user input, for a period of time.
Claim 3: The wireless end-user device of claim 2, wherein classifying the third one or more of the plurality of network service activities as the controlled network service activity is based at least in part on the lack of the user interaction with the wireless end-user device for the period of time.  

1: wherein classifying one or more of the wireless end-user device network service activities into at least one of a controlled network service activity category and a disallowed network service activity category is based at least in part on one or more of wireless end-user device inactivity, lack of user interaction with the wireless end-user device, or lack of user input, for a period of time.
Claim 4 (New): The wireless end-user device of claim 2, wherein the regulated data communications coincide with temporally spaced times during which the wireless modem is allowed by the processor to connect to the wireless network.  
1. regulate intermittent Internet data access for controlled network service activities, the intermittent Internet data access regulated by the one or more processors to coincide with temporally spaced times during which the one or more of the wireless modems are allowed by the wireless end-user device to connect to a wireless network,
Claim 5 (New): The wireless end-user device of claim 2, wherein regulating the data communications through the wireless modem when the third one or more of the plurality of network service activities are classified as the controlled network service activity comprises selecting a data access time for the third one or more of the plurality of network service activities based on a state of the wireless modem.  
2. The wireless end-user device of claim 1, wherein to control Internet data access currently available via the wireless end-user device enabling access through one or more of the wireless modems to regulate intermittent Internet data access for controlled network service activities comprises selecting a data access time for one or more controlled network service activities based on a modem state.
Claim 6 (New): The wireless end-user device of claim 2, wherein regulating the data communications through the wireless modem when the third one or more of the plurality of network service activities are classified as the controlled network service activity comprises receiving a scheduled time slot demand from the third one or more of the plurality of network service activities.  

3. The wireless end-user device of claim 1, wherein to control Internet data access currently available via the wireless end-user device enabling access through one or more of the wireless modems to regulate intermittent Internet data access for controlled network service activities further comprises receiving a scheduled time slot demand from one or more of the controlled network service activities.
Claim 7 (New): The wireless end-user device of claim 2, wherein regulating the data communications through the wireless modem when the third one or more of the plurality of network service activities are classified as the controlled network service activity comprises informing the third one or more of the plurality of network service activities when the third one or more of the plurality of network service activities are allowed to access the wireless network.  

4. The wireless end-user device of claim 1, wherein to control Internet data access currently available via the wireless end-user device enabling access through one or more of the wireless modems to regulate intermittent Internet data access for controlled network service activities further comprises informing one or more of the controlled network service activities when such controlled network service activities are allowed to access the network.
Claim 8 (New): The wireless end-user device of claim 2, wherein regulating the data communications through the wireless modem when the third one or more of the plurality of network service activities are classified as the controlled network service activity comprises informing the third one or more of the plurality of network service activities when the wireless network is available.  

5. The wireless end-user device of claim 1, wherein to control Internet data access currently available via the wireless end-user device enabling access through one or more of the wireless modems to regulate intermittent Internet data access for controlled network service activities further comprises informing one or more of the controlled network service activities when the network is available.
Claim 9 (New): The wireless end-user device of claim 2, wherein regulating the data communications through the wireless modem when the third one or more of the plurality of network service activities are classified as the controlled network service activity comprises instructing the third one or more of the plurality of network service activities to transition to a different state.  

6. The wireless end-user device of claim 1, wherein to control Internet data access currently available via the wireless end-user device enabling access through one or more of the wireless modems to regulate intermittent Internet data access for controlled network service activities further comprises instructing one or more of the controlled network service activities to transition to a different state.
Claim 10 (New): The wireless end-user device of claim 2, wherein regulating the data communications through the wireless modem when the third one or more of the plurality of network service activities are classified as the controlled network service activity comprises adjusting a data communications access policy for the third one or more of the plurality of network service activities based on a service usage behavior analysis of each of the third one or more of the plurality of network service activities.  

7. The wireless end-user device of claim 1, wherein to control Internet data access currently available via the wireless end-user device enabling access through one or more of the wireless modems to regulate intermittent Internet data access for controlled network service activities further comprises adjusting an Internet data access policy for one or more of the controlled network service activities based on, for each such activity, a service usage behavior analysis, performed by the wireless end-user device, of the activity.
Claim 11 (New): The wireless end-user device of claim 2, wherein regulating the data communications through the wireless modem when the third one or more of the plurality of network service activities are classified as the controlled network service activity comprises adjusting a data communications access policy for the third one or more of the plurality of network service activities based on monitoring a user interaction with each of the third one or more of the plurality of network service activities.

8. The wireless end-user device of claim 1, wherein to control Internet data access currently available via the wireless end-user device enabling access through one or more of the wireless modems to regulate intermittent Internet data access for controlled network service activities further comprises adjusting an Internet data access policy for one or more of the controlled network service activities based on, for each such activity, monitoring user interaction with the activity.


Claims 12-21 are rejected under substantially the same rationale as claims 2-11, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2- 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daigle et al. (US 2008/0316983) in view of Holmstrom et al. (US 2006/0221829).

Regarding claim 2, Daigle discloses a wireless end-user device (Daigle, Fig. 2, paragraph [0002], networked communication devices; paragraph [0031], LAN access point 140 and communication terminals 150-190), comprising: 
a wireless modem (Daigle, paragraph [0002], wireless communication of data across packet networks such as the internet; paragraph [0029], modem may be within or separate from LAN access point) configured to enable data communications to support a plurality of network service activities over a wireless network (Daigle, paragraph [0002], wireless communication of data across packet networks such as the internet; paragraph [0038], different tiers of network services associated with identifiers for applications); and 
a processor (Daigle, paragraph [0020], processor) configured to 
classify each of a plurality of  device network service activities of the wireless end-user device into one of a plurality of categories (Daigle, paragraph [0030], different communication bandwidth characteristics and needs; paragraph [0031], differing levels of network services; paragraph [0038], different tiers of network services associated with identifiers for applications) including 
a controlled network service activity (Daigle, paragraph [0025], allocate different maximum bandwidth levels to various network services; paragraph [0042], service levels that obtain reduced bandwidth; paragraph [0043], service levels may be allocated times of day when they are and are not permitted to use the network), 
a non-controlled network service activity (Daigle, paragraph [0042], highest level of service classification that allocates the highest bandwidth available through the access point), and 
a disallowed network service activity (Daigle, paragraph [0042], lowest level of service classification that allocates zero bandwidth and denies access); 
disallow the data communications through the wireless modem when first one or more of the plurality of network service activities are classified as the disallowed network service activity (Daigle, paragraph [0042], lowest level of service classification that allocates zero bandwidth and denies access);
allow the data communications through the wireless modem when second one or more of the plurality of network service activities are classified as the non-controlled network service activity (Daigle, paragraph [0042], highest level of service classification that allocates the highest bandwidth available through the access point);
and regulate the data communications through the wireless modem when third one or more of the plurality of network service activities are classified as the controlled network service activity (Daigle, paragraph [0025], allocate different maximum bandwidth levels to various network services; paragraph [0042], service levels that obtain reduced bandwidth; paragraph [0043], service levels may be allocated times of day when they are and are not permitted to use the network);
wherein classifying the first one or more of the plurality of network service activities as the disallowed network service activity is based at least in part on a lack of a user interaction with the wireless end-user device for a period of time (Daigle, paragraph [0041], analyze data and/or control information received from communication terminal; paragraph [0044], allocate network level 0 except between12:00 and 14:00 on Sunday to prevent gaming except during those hours).  

Daigle does not explicitly disclose that the classification is performed at the end-user device.

Holmstrom discloses a wireless end-user device (Holmstrom, Fig. 3, UE; paragraph [0003], UE), comprising: 
configured to enable data communications to support a plurality of network service activities over a wireless network (Holmstrom, paragraph [0003], data communication; paragraph [0007], UMTS; , paragraph [0016], UE stores a QOS parameter set for each application); and configured to 
classify each of a plurality of  device network service activities of the wireless end-user device into one of a plurality of categories (Holmstrom, paragraph [0016], UE stores a QOS parameter set for each application to help establish media flows; paragraph [0036], UE can calculate the QoS parameters) including 
a controlled network service activity (Holmstrom, paragraph [0036], UE can calculate the QoS parameters and UE can select between calculated and provisioned parameters), 
a non-controlled network service activity (Holmstrom, paragraph [0036], UE can calculate the QoS parameters and UE can select between calculated and provisioned parameters), and 
a disallowed network service activity (Daigle, paragraph [0042], lowest level of service classification that allocates zero bandwidth and denies access); 
allow the data communications through the wireless modem when second one or more of the plurality of network service activities are classified as the non-controlled network service activity (Holmstrom, paragraph [0036], UE can calculate the QoS parameters and UE can select between calculated and provisioned parameters);
and regulate the data communications through the wireless modem when third one or more of the plurality of network service activities are classified as the controlled network service activity (Holmstrom, paragraph [0036], UE can calculate the QoS parameters and UE can select between calculated and provisioned parameters).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to perform the classification by the end-user device.  The motivation to combine the references would have been to alleviate the signaling of the classifications for the services activities from the network to the end-user device.

Regarding claim 3, Daigle in view of Holmstrom discloses the wireless end-user device of claim 2, wherein classifying the third one or more of the plurality of network service activities as the controlled network service activity is based at least in part on the lack of the user interaction with the wireless end-user device for the period of time (Daigle, paragraph [0044], allocate network level 0 except between12:00 and 14:00 on Sunday to prevent gaming except during those hours; it would have been obvious to a person of ordinary skill in the art, at the time of the invention, that network levels greater than 0 could be allocated).  

Regarding claim 4, Daigle in view of Holmstrom discloses the wireless end-user device of claim 2, wherein the regulated data communications coincide with temporally spaced times during which the wireless modem is allowed by the processor to connect to the wireless network (Daigle, paragraph [0042], service levels that obtain reduced bandwidth; paragraph [0043], service levels may be allocated times of day when they are and are permitted and not permitted to use the network; paragraph [0044], allocate network level 0 except between12:00 and 14:00 on Sunday to prevent gaming except during those hours; paragraph [0048], provide different maximum bandwidth for a scheduled event on a calendar).  

Regarding claim 5, Daigle in view of Holmstrom discloses the wireless end-user device of claim 2, wherein regulating the data communications through the wireless modem when the third one or more of the plurality of network service activities are classified as the controlled network service activity comprises selecting a data access time for the third one or more of the plurality of network service activities based on a state of the wireless modem (Daigle, paragraph [0042], service levels that obtain reduced bandwidth; paragraph [0043], service levels may be allocated times of day when they are and are permitted and not permitted to use the network; paragraph [0044], allocate network level 0 except between12:00 and 14:00 on Sunday to prevent gaming except during those hours; paragraph [0048], provide different maximum bandwidth for a scheduled event on a calendar).  

Regarding claim 6, Daigle in view of Holmstrom discloses the wireless end-user device of claim 2, wherein regulating the data communication is through the wireless modem when the third one or more of the plurality of network service activities are classified as the controlled network service activity comprises receiving a scheduled time slot demand from the third one or more of the plurality of network service activities (Daigle, paragraph [0025], service information may define schedule; paragraph [0043], service levels may be allocated times of day when they are and are permitted and not permitted to use the network; paragraph [0044], allocate network level 0 except between12:00 and 14:00 on Sunday to prevent gaming except during those hours; paragraph [0047], network access request; paragraph [0048], provide different maximum bandwidth for a scheduled event on a calendar).  

Regarding claim 7, Daigle in view of Holmstrom discloses the wireless end-user device of claim 2, wherein regulating the data communications through the wireless modem when the third one or more of the plurality of network service activities are classified as the controlled network service activity comprises informing the third one or more of the plurality of network service activities when the third one or more of the plurality of network service activities are allowed to access the wireless network (Daigle, paragraph [0043], service levels may be allocated times of day when they are and are permitted and not permitted to use the network; paragraph [0044], allocate network level 0 except between12:00 and 14:00 on Sunday to prevent gaming except during those hours; paragraph [0048], provide different maximum bandwidth for a scheduled event on a calendar).  

Regarding claim 8, Daigle in view of Holmstrom discloses the wireless end-user device of claim 2, wherein regulating the data communications through the wireless modem when the third one or more of the plurality of network service activities are classified as the controlled network service activity comprises informing the third one or more of the plurality of network service activities when the wireless network is available (Daigle, paragraph [0043], service levels may be allocated times of day when they are and are permitted and not permitted to use the network; paragraph [0044], allocate network level 0 except between12:00 and 14:00 on Sunday to prevent gaming except during those hours; paragraph [0048], provide different maximum bandwidth for a scheduled event on a calendar).  

Regarding claim 9, Daigle in view of Holmstrom discloses the wireless end-user device of claim 2, wherein regulating the data communications through the wireless modem when the third one or more of the plurality of network service activities are classified as the controlled network service activity comprises instructing the third one or more of the plurality of network service activities to transition to a different state (Daigle, paragraph [0043], service levels may be allocated times of day when they are and are permitted and not permitted to use the network; paragraph [0044], allocate network level 0 except between12:00 and 14:00 on Sunday to prevent gaming except during those hours; paragraph [0048], provide different maximum bandwidth for a scheduled event on a calendar).  

Regarding claim 10, Daigle in view of Holmstrom discloses the wireless end-user device of claim 2, wherein regulating the data communications through the wireless modem when the third one or more of the plurality of network service activities are classified as the controlled network service activity comprises adjusting a data communications access policy for the third one or more of the plurality of network service activities based on a service usage behavior analysis of each of the third one or more of the plurality of network service activities (Daigle, paragraph [0041], analyze data and/or control information received from communication terminal; paragraph [0042], service levels correspond to communication characteristics of an application).  

Regarding claim 11, Daigle in view of Holmstrom discloses the wireless end-user device of claim 2, wherein regulating the data communications through the wireless modem when the third one or more of the plurality of network service activities are classified as the controlled network service activity comprises adjusting a data communications access policy for the third one or more of the plurality of network service activities based on monitoring a user interaction with each of the third one or more of the plurality of network service activities (Daigle, paragraph [0003], IP gaming service is interactive with the user; paragraph [0041], analyze data and/or control information to identify characteristics indicative of a particular type of application; paragraph [0042], level of access based on type of application, for example, IP gaming obtains the highest level of access; paragraph [0043], service levels may be allocated times of day when they are and are permitted and not permitted to use the network; paragraph [0044], allocate network level 0 except between12:00 and 14:00 on Sunday to prevent gaming except during those hours; paragraph [0048], provide different maximum bandwidth for a scheduled event on a calendar).  

Claims 12-21 are rejected under substantially the same rationale as claims 2-11, respectively.


Response to Arguments
Applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive.
Applicant’s argument merely conclude that the cited references fail to disclose the claimed limitations, and do not include and substantive arguments regarding the patentability of the claims.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466